UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            4/8/2020
 Edward Delgado,
                                                                 1:18-cv-02079 (SDA)
                                     Plaintiff,

                    -against-                                    ORDER

 NJ Transit Rail Operations, Inc.,

                                     Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Having reviewed the parties’ Joint Letter regarding a proposed schedule for the

completion of discovery, it is hereby Ordered that the deadlines for the completion of discovery

are as follows:

       1. Deadline to amend the Complaint: April 30, 2020

       2. Issuance of any supplemental discovery demands: April 30, 2020

       3. Responses to all discovery demands by: June 1, 2020

       4. Deadline for fact discovery (including depositions): July 13, 2020

       5. If no expert reports, dispositive motions filed by: August 20, 2020

       6. Plaintiff Expert reports, if any, served by: August 20, 2020

       7. Defendant Expert reports, if any, served by: September 3, 2020

       8. Expert depositions completed by: September 17, 2020

       9. Dispositive motions (if expert reports) filed by: October 16, 2020

       It is further Ordered, pursuant to Rules 30(b)(3) and 30(b)(4) of the Federal Rules of Civil

Procedure, that all depositions in this action may be taken via telephone, videoconference, or

other remote means. It is further Ordered, pursuant to Rule 30(b)(5), that a deposition will be
deemed to have taken place “before an officer appointed or designated under Rule 28” if such

officer attends the deposition using the same remote means used to connect all other

participants, so long as all participants (including the officer) can clearly hear and be heard by all

other participants. The parties are strongly encouraged to engage in discovery through remote

means at every available opportunity.

SO ORDERED.

DATED:         New York, New York
               April 8, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                                  2
